



COURT OF APPEAL FOR ONTARIO

CITATION: Paleshi Motors Limited v. Woolwich
    (Township), 2020 ONCA 666

DATE: 20201020

DOCKET: C67333

Doherty, Hoy and Jamal JJ.A.

BETWEEN

Paleshi Motors Limited

Appellant

and

The Corporation of the Township
    of Woolwich

Respondent

Shane Rayman, Conner Harris and Sarah
    Spitz, for the appellant

Peter A. Hertz, for the respondents

Heard: In writing

On appeal from the judgments of Justice G.E.
    Taylor of the Superior Court of Justice, dated July 22, 2019, with reasons
    reported at 2019 ONSC 4388.

COSTS ENDORSEMENT

[1]


Pursuant to the agreement reached by counsel, costs are awarded to
    the respondent in the amount of $20,000, inclusive of HST and disbursements.


Doherty
    J.A.

Alexandra
    Hoy J.A.

M. Jamal
    J.A.


